505 N.W.2d 50 (1993)
ARDEN HILLS NORTH HOMES ASSOCIATION, a Minnesota nonprofit corporation, on behalf of its various members, Respondent,
v.
PEMTOM, INC., a Minnesota corporation, Petitioner, Appellant.
No. C9-91-686.
Supreme Court of Minnesota.
July 19, 1993.
Holmes & Graven, Chartered John M. LeFevre, Jr., Robert A. Alsop, Minneapolis, for petitioner.
Laughlin Law Offices, Thomas Laughlin, Saint Paul, for respondent.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the court of appeals in Arden Hills North Homes Ass'n. v. Pemtom, Inc., 475 N.W.2d 495 (Minn.App.1991) be, and the same is, affirmed as modified in accordance with Griebel v. Andersen Corp., 489 N.W.2d 521 (Minn.1992).